DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Non-Final action is in reply to the 16210155 RCE filed on 08/19/2022
Claims 1, and 16, 18, 19 and 21 have been amended
Claims 1 – 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Response to Arguments
Response to 103
The applicants’ argument is moot based upon a new grounds of rejection necessitated by the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10,  and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 20100115040 – Sargent et al. hereinafter as SARGENT

Regarding Claim 1:
Sargent discloses:
1. (Currently Amended) A method, comprising: 
identifying a first email transmitted, by a first email account associated with a first entity, to a plurality of email accounts; (email service providers, para. 0021)
detecting first activity, performed using email accounts (users, para. 0027)of the plurality of email accounts, associated with the first email; (determine pattern and activities with messages of para. 0027)
analyzing the first activity to generate a first set of activity information corresponding to the first activity; (analyze / evaluate / report determine pattern and activities with messages of para. 0027)
storing the first set of activity information in an entity profile associated with the first entity (key, para. 0032), wherein: the entity profile  (key, para. 0032)  comprises a plurality of sets of activity information (attribute, para. 0034) associated with a plurality of emails transmitted by one or more email accounts(counts, keys, para. 0032) associated with the first entity; (key, para. 0032)
the plurality of sets of activity information comprises the first set of activity information and a second set of activity information corresponding to second activity performed using second email accounts to which a second email was transmitted; (TDF and reputation score, para. 0047)
the plurality of emails comprises the first email and the second email; and (email message sent by an entity, para. 0100)
each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; (para. 0022 and 0024)
generating an entity quality score(reputation score, para. 0021 and fig. 7), corresponding to multiple emails transmitted in association with the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of sets of activity information comprising (i) the first set of activity information (detecting patterns, para. 0027) corresponding to the first activity performed using the email accounts to which the first email was transmitted(para. 0022 and 0024)
 and (ii) the second set of activity 16/210,155 Page 3 information corresponding to the second activity (detecting patterns, para. 0027)performed using the second email accounts(keys, para. 0029) to which the second email was transmitted; (para. 0022 and 0024)
 generating a notification based upon the entity quality score (reputation score, para. 0082)corresponding to the first entity; and transmitting the notification to a first client device associated with the first entity.  (alert based on trust level, para. 0079)


Regarding Claim 2:
Sargent discloses:
2. (Original) The method of claim 1, comprising: analyzing content of the plurality of emails, wherein the generating the quality score is performed based upon the content of the plurality of emails.  (reputation score based on email messages, para. 0027)

Regarding Claim 6: 
SARGENT discloses claim 1:
SARGENT discloses:
receiving, from one or more email accounts of the plurality of email accounts, one or more messages indicative of the first email being marked spam; and determining a spam rate associated with the first email based upon the one or more messages, wherein: the first set of activity information is indicative of the spam rate; and the generating the quality score is performed based upon a plurality of spam rates, comprising the spam rate, associated with the plurality of sets of activity information.(spam action para. 0103)  

Regarding Claim 10:
SARGENT discloses claim 1:
SARGENT discloses:
determining that the quality score ( trust to untrustworthy,  para. 0072) is less than a threshold quality score; and responsive to determining that the quality score is less than the threshold quality score, transmitting a second notification to the first client device indicative of the quality score being less than the threshold quality score.  (alert, para. 0060)


Regarding Claim 14:
SARGENT discloses claim 6:
SARGENT discloses:
determining that the spam rate is greater than a threshold spam rate; and responsive to determining that the spam rate is greater than the threshold spam rate, transmitting a second notification to the first client device indicative of the spam rate being greater than the threshold spam rate.  (trigger, rate, para. 0103)


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 5, 7, 12 – 13, 16 – 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20100115040 – Sargent et al. hereinafter as SARGENT in further view of US PG Pub 20150347925 – Zeng et al. hereinafter as ZENG


Regarding Claim 3: 
SARGENT discloses claim 1:
SARGENT does not disclose:
the analyzing the first activity comprises determining a click through rate (CTR) associated with the first email; the first set of activity information is indicative of the CTR; and the generating the quality score is performed based upon a plurality of CTRs, comprising the CTR, associated with the plurality of sets of activity information.  
ZENG teaches:
the analyzing the first activity comprises determining a click through rate (CTR) associated with the first email; (Click through rate, para. 0083) the first set of activity information is indicative of the CTR; and the generating the quality score is performed based upon a plurality of CTRs, comprising the CTR, associated with the plurality of sets of activity information.(score, para. 0080 and 0085)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of determining the CTR as this would allow SARGENT to improve the detection of SPAM (para. 0105)


Regarding Claim 4: 
SARGENT discloses claim 1:
SARGENT does not disclose:
the analyzing the first activity comprises determining a click-to-open rate associated with the first email; the first set of activity information is indicative of the click-to-open rate; and the generating the quality score is performed based upon a plurality of click-to- open rates, comprising the click-to-open rate, associated with the plurality of sets of activity information.  
ZENG teaches:
the analyzing the first activity comprises determining a click-to-open rate(click to open rate, para. 0083) associated with the first email; the first set of activity information is indicative of the click-to-open rate(click to open rate, para. 0083); and the generating the quality score is performed based upon a plurality of click-to- open rates, comprising the click-to-open rate, associated with the plurality of sets of activity information.(para. 0080, 0081 and 0085)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of determining the quality score based on click to open rates associated with activity as this would allow SARGENT to improve the detection of SPAM (para. 0105)


Regarding Claim 5: 
SARGENT discloses claim 1:
SARGENT does not disclose:
the analyzing the first activity comprises determining an open rate associated with the first email; the first set of activity information is indicative of the open rate; and 16/210,155 Page 4 the generating the quality score is performed based upon a plurality of open rates, comprising the open rate, associated with the plurality of sets of activity information.  

ZENG discloses: 
the analyzing the first activity comprises determining an open rate(open rate, para. 0083) associated with the first email; the first set of activity information is indicative of the open rate; and the generating the quality score is performed based upon a plurality of open rates, comprising the open rate, associated with the plurality of sets of activity information. (para. 0080, 0081 and 0085)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of determining the quality score based on the plurality of open rates associated with activity as this would allow SARGENT to improve the detection of SPAM (para. 0105)


Regarding Claim 7:
SARGENT discloses claim 1:
SARGENT does not discloses:
wherein the analyzing the first activity comprises determining time-lengths that the first email is displayed using client devices associated with email accounts of the plurality of email accounts, the method comprising: generating a measure of displaying activity based upon the time-lengths, wherein: the first set of activity information is indicative of the measure of displaying activity; and the generating the quality score is performed based upon a plurality of measures of displaying activity, comprising the measure of displaying activity, associated with the plurality of sets of activity information.  
ZENG teaches:
wherein the analyzing the first activity comprises determining time-lengths( average time, para. 0035) that the first email is displayed using client devices associated with email accounts of the plurality of email accounts(See ref at least a para. 0036 – recipient – email account, and particular types of recipients), the method comprising: generating a measure of displaying activity based upon the time-lengths, (average time lengths, para. 0035)wherein: the first set of activity information is indicative of the measure of displaying activity; (average time lengths, para. 0035)and the generating the quality score (Score, para. 0035, 0037) is performed based upon a plurality of measures of displaying activity(activity, para. 0037), comprising the measure of displaying activity, associated with the plurality of sets of activity information. (activity, para. 0037)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of determining the time lengths associated with email and email accounts for generating a measure of display of activity based upon time lengths associated with activity as this would allow SARGENT to improve the detection of SPAM (para. 0105)


Regarding Claim 12:
SARGENT discloses claim 1:
SARGENT discloses:
determining that the quality score is greater than a threshold quality score; 16/210,155 Page 6 responsive to determining that the quality score is greater than the threshold quality score, (alerts based on trust level change, para 0031 and 0032) based on generating one or more emails,; and transmitting the one or more emails to one or more email accounts.  (para. 024, 0027 based on reputation score)
SARGENT does not disclose:
wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity
ZENG teaches:
wherein each email of the one or more emails comprises a selectable input (website URL para. 0063)  corresponding to subscribing to an information service (multiple behaviors para. 0155) associated with the first entity to receive emails associated with the first entity

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of emails that comprise of selectable inputs such that this would allow SARGENT to improve desired results(para. 0006 and 0007)

Regarding Claim 13:

SARGENT / ZENG discloses claim 12:
SARGENT doesn’t disclose:
determining a topic associated with the first entity, wherein the one or more email accounts are selected for transmission of the one or more emails responsive to a determination that each email account of the one or more email accounts received an email associated with the topic. 
ZENG discloses:
determining a topic associated with the first entity, wherein the one or more email accounts are selected for transmission of the one or more emails responsive to a determination that each email account of the one or more email accounts received an email associated with the topic.(keywords, para. 0048 and 0049)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of determining a topic with the first entity where in the email are associated with a topic such that this would allow SARGENT to improve desired results(para. 0006 and 0007)

Regarding Claim 16:
SARGENT discloses:
A computing device comprising: 
a processor; and (server, para. 0026)
memory comprising processor-executable instructions(memory, para. 0047) that when executed by the processor cause performance of operations, the operations comprising: 
identifying a first email transmitted, by a first email account associated 16/210,155 Page 7 with a first entity, to a plurality of email accounts; (email service providers, para. 0021)
detecting first activity, performed using email accounts of the plurality of email accounts, associated with the first email; (determine pattern and activities with messages of para. 0027)
analyzing the first activity to generate a first set of activity information corresponding to the first activity; (analyze / evaluate / report determine pattern and activities with messages of para. 0027)
storing the first set of activity information in an entity profile associated with the first entity, (key, para. 0032) wherein: 
the entity profile comprises a plurality of sets of activity information associated with a plurality of emails (attribute, para. 0034) transmitted by one or more email accounts(counts, keys, para. 0032)  associated with the first entity; (key, para. 0032) 
the plurality of sets of activity information comprises the first set of activity information; (TDF and reputation score, para. 0047)
the plurality of emails comprises the first email; and(email message sent by an entity, para. 0100)
 each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; (para. 0022 and 0024)
generating a quality score, corresponding to the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of sets of activity information comprising the first set of activity information corresponding to the first activity performed using the email accounts to which the first email was transmitted; (reputation score, para. 0021 and fig. 7)and 
at least one of: responsive to determining that the quality score corresponding to the first entity is less than a threshold quality score, (spam or untrustworthsuspending the first entity from one or more services (suspend, para. 0064) for a duration of time(two or three time before taking action on account, para. 0103); or 
responsive to determining that the quality score is greater than the threshold quality score, generating one or more emails(trust worthy vs untrustworthy category wherein the worthiness of category is based upon the score,para. 0105), wherein each email of the one or more emails information ( para. 0053)
SARGENT does not disclose:
wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity
ZENG teaches:
wherein each email of the one or more emails comprises a selectable input (website URLpara. 0063)  corresponding to subscribing to an information service (multiple behaviors para. 0155) associated with the first entity to receive emails associated with the first entity

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of emails that comprise of selectable inputs such that this would allow SARGENT to improve desired results(para. 0006 and 0007)

Regarding Claim 17:
SARGENT / ZENG discloses claim 16:
SARGENT discloses:
the operations comprising: responsive to determining that the quality score is greater than the threshold quality score, generating the one or more emails; and transmitting the one or more emails to one or more email accounts.  (If trusted account, then emails are transmitted, para. 23 and 24 )

Regarding Claim 18:
SARGENT /ZENG discloses claim 16:
SARGENT discloses:
responsive to determining that the quality score is less than the threshold quality score, suspending the first entity from the one or more services(suspend account, para. 0064) for the duration of time.  (para. 103)


Regarding Claim 19:
SARGENT discloses :
19. (Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable  (server, para. 0026)instructions that when executed cause performance of operations, the operations comprising: 
identifying a first message transmitted, by a first client device associated with a first entity, to a plurality of client devices associated with a plurality of user accounts, wherein each client device of the plurality of client devices is associated with a user account of the plurality of user accounts; (email service providers, para. 0021
detecting first activity, performed using client devices of the plurality of client devices, associated with the first message; (determine pattern and activities with messages of para. 0027)
analyzing the first activity to generate a first quality score corresponding to the first message; (analyze / evaluate / report determine pattern and activities with messages of para. 0027)
storing the first quality score in an entity profile associated with the first entity, (key, para. 0032) wherein: the entity profile comprises a plurality of quality scores(key, para. 0032 and fig. 7)  associated with a plurality of messages transmitted by one or more client devices associated with the first entity; the plurality of quality scores comprises the first quality score; 16/210,155 Page 9 (key, para. 0032 and fig. 7)
the plurality of messages comprises the first message; and (email message sent by an entity, para. 0100)
each quality score of the plurality of quality scores corresponds to a message of the plurality of messages; (TDF and reputation score, para. 0047)
generating an entity quality score, corresponding to the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of quality scores comprising the first quality score corresponding to the first activity performed using the client devices to which the first message was transmitted; and (TDF and reputation score, para. 0047)
at least one of: responsive to determining that the quality score corresponding to the first entity is less than a threshold quality score, suspending the first entity from one or more services(para. 0064) for a duration of time(3 times, para. 0103); or 
responsive to determining that the quality score is greater than the threshold quality score, generating one or more emails(trust worthy vs untrustworthy category wherein the worthiness of category is based upon the score,para. 0105), wherein each email of the one or more emails information ( para. 0053)
SARGENT does not disclose:
wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity
ZENG teaches:
wherein each email of the one or more emails comprises a selectable input (website URLpara. 0063)  corresponding to subscribing to an information service (multiple behaviors para. 0155) associated with the first entity to receive emails associated with the first entity
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include the capabilities and utility of ZENG’s method of emails that comprise of selectable inputs such that this would allow SARGENT to improve desired results(para. 0006 and 0007)

Regarding Claim 20:
SARGENT / ZENG discloses of claim 19
SARGENT discloses :
 responsive to determining that the quality score is greater than the threshold quality score, generating the one or more messages; and transmitting the one or more messages to one or more user accounts.  (If trusted account, then emails are transmitted, para. 23 and 24 )

Claims 8, and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20100115040 – Sargent et al. hereinafter as SARGENT in view of US PG Pub 20090030774 – Rothschild et al. hereinafter as ROTHSCHILD

Regarding Claim 8:
SARGENT discloses of claim 1
SARGENT does not disclose:
determining a first advertisement revenue received in association with advertisements being displayed on client devices, associated with email accounts of the plurality of email accounts, in association with the first email; 
storing the first advertisement revenue in the entity profile, wherein: 
the entity profile comprises a plurality of advertisement revenues associated with the plurality of emails; 
the plurality of advertisement revenues comprises the first advertisement revenue; 
each advertisement revenue of the plurality of advertisement revenues is received in association with an email of the plurality of emails; and 
the generating the quality score is performed based upon the advertising revenue
ROTHSCHILD teaches:
determining a first advertisement revenue (compensation, para. 0103) received in association with advertisements (advertisement, para. 0103) being displayed on client devices, associated with email accounts(e-mail client, para. 0103) of the plurality of email accounts(e-mail client, para. 0103), in association with the first email(e-mail, para. 0103); 
storing the first advertisement revenue in the entity profile(profile, para. 0098), wherein: 
the entity profile comprises a plurality of advertisement revenues(compensation, para. 0099) associated with the plurality of emails(message, para. 103); 
the plurality of advertisement revenues(compensation, para. 0098, para. 0107) comprises the first advertisement revenue(compensation, para. 0098, para. 0107);
each advertisement revenue (compensation, para. 0098, para. 0107)of the plurality of advertisement revenues is received in association with an email of the plurality of emails(e-mail, para. 0098); and
the generating the quality score(score, para. 0075) is performed based upon the advertising revenue(compensation, para. 0098)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include ROTHSCHILD’s method of providing compensation with providing advertisements in order for SARGENT to allow compensation associated with advertisements available to consumers (Rothschild, para. 0019)

Regarding Claim 9:
SARGENT discloses of claim 1
SARGENT does not discloses:
determining a quality compensation value based upon the quality score; 
transmitting an electronic payment based upon the quality compensation value to an account associated with the first entity.
ROTHSCHILD teaches:
determining a quality compensation value (amount of compensation, para. 0109) based upon the quality score; (score, para. 0075) and 
transmitting an electronic payment based upon the quality compensation value(cash payment, para. 0028) to an account associated with the first entity.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine SARGENT’s method of analyzing email accounts to optimize emails and reduce spam to include ROTHSCHILD’s method of providing compensation with providing advertisements in order for ZENG’s to allow compensation associated with advertisements available to consumers (Rothschild, para. 0019)
 
Claims 11, 15 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20100115040 – Sargent et al. hereinafter as SARGENT 

Regarding Claim 11:
SARGENT discloses claim 1:
SARGENT discloses:
determining that the quality score ( trust to untrustworthy,  para. 0072) is less than a threshold quality score; and responsive to determining that the quality score is less than the threshold quality score, suspending the first entity from one or more services within a period of time.  (suspend, para. 0064)

SARGENT does not explicitly state of a suspending the first entity from one or more services for a duration of time, however SARGET does disclose in para. 0064 and 0103 of a suspension within a period of time. It would be obvious to one of ordinary skill in the art before the effective filling data of the invention for SARGENT to be capable of “a suspending the first entity from one or more services for a duration of time” because this would provide the suspension for the entity over that particular period to improve detection of spam. (para. 0105)

Regarding Claim 15:
SARGENT discloses claim 6:
SARGENT discloses:
determining that the spam rate is greater than a threshold spam rate; (trigger, rate, para. 0103)and responsive to determining that the spam rate is greater than the threshold spam rate,  (trigger, rate, para. 0103) suspending the first entity from one or more services(suspend, para. 0064) within a period of time. (two or three time before taking action on account, para. 0103)  

SARGENT does not explicitly state of a suspending the first entity from one or more services for a duration of time, however SARGET does disclose in para. 0064 and 0103 of a suspension within a period of time. It would be obvious to one of ordinary skill in the art before the effective filling data of the invention for SARGENT to be capable of “a suspending the first entity from one or more services for a duration of time” because this would provide the suspension for the entity over that particular period to improve detection of spam. (para. 0105)

Regarding Claim 21:
SARGENT discloses :
21. A method, comprising: 
identifying a first email transmitted, by a first email account associated with a first entity, to a plurality of email accounts; (email service providers, para. 0021)
detecting first activity, performed using email accounts of the plurality of email accounts, associated with the first email; (determine pattern and activities with messages of para. 0027)
receiving, from one or more email accounts of the plurality of email accounts, one 16/210,155 Page 10 or more messages indicative of the first email being marked spam; (determine pattern and activities with messages of para. 0027, spam, para. 0103)
determining a spam rate(rate, para. 0103) associated with the first email based upon the one or more messages; 
analyzing the first activity to generate a first set of activity information corresponding to the first activity, wherein the first set of activity information is indicative of the spam rate; (spam, para. 0103)
storing the first set of activity information in an entity profile associated with the first entity, wherein: (key, para. 0032)
the entity profile(key, para. 0032) comprises a plurality of sets of activity information associated with a plurality of emails transmitted by one or more email accounts associated with the first entity; the plurality of sets of activity information comprises the first set of activity information; 
the plurality of emails comprises the first email; and 
each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; 
generating a quality score, corresponding to the first entity, based upon the entity profile  (TDF and reputation score, para. 0047) associated with the first entity and indicative of the plurality of sets of activity information comprising the first set of activity information corresponding to the first activity performed using the email accounts to which the first email was transmitted, wherein the generating the quality score (TDF and reputation score, para. 0047) is performed based upon the spam rate; (spam, para. 0103)
determining that the spam rate is greater than a threshold spam rate; (spam, para. 0103)and responsive to determining that the spam rate is greater than the threshold spam rate, suspending the first entity from one or more services within a period of time.

SARGENT does not explicitly state of a suspending the first entity from one or more services for a duration of time, however SARGET does disclose in para. 0064 and 0103 of a suspension within a period of time. It would be obvious to one of ordinary skill in the art before the effective filling data of the invention for SARGENT to be capable of “a suspending the first entity from one or more services for a duration of time” because this would provide the suspension for the entity over that particular period to improve detection of spam. (para. 0105)

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AU 2008091986 – Alperovitch -  multi dimensional reputation scoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681